Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is objected to because of the following informalities:  the recitation of uneven spacing conflicts with claim 2.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 11, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al 8740643.
	Regarding claim 1, Kuang et al (front page) discloses a board connector comprising: a housing 10 that includes: a first board connector mating interface surface; a first slot 120 defined by the first board connector mating interface surface; a second slot 140 vertically stacked over the first slot; and a first housing wall (between 120 and 140) that partially defines both the first slot and the second slot; a first leadframe assembly positioned in the first slot, the first leadframe assembly including a first signal conductor 21 with a first mating end and a second signal conductor 22 with a second mating end; a second leadframe assembly positioned in the second slot, the second leadframe assembly including a third signal conductor 23 with a third mating end and a fourth signal conductor 24 with a fourth mating end; wherein the first mating end and the second mating end are positioned closer to the first board connector mating interface surface than the third mating end and the fourth mating end; and the first housing wall extends over the first mating end, the second mating end, the third mating end, and the fourth mating end.
Regarding claim 2, Kuang et al discloses the first slot 120 is partially defined by the first housing wall, a first (left) wall, and an opposed third (right) wall, and the first wall and the opposed third wall are evenly spaced from a longitudinal centerline that is positioned between the first wall and the opposed third wall and that is parallel to both the first wall and the opposed third wall.
Regarding claim 4, Kuang et al discloses the second slot 140 is partially defined by the first housing wall, the first wall, and the opposed third wall, and the first wall and the opposed third wall are evenly spaced from the longitudinal centerline. 
Regarding claim 11, Kuang et al discloses the first slot 120 and the second slot 140 each have a same width.
Regarding claim 12, Kuang et al discloses the first slot 120 and the second slot 140 each have a same depth.
Regarding claim 14, Kuang et al discloses the first slot 120 and the second slot 140 each receive an identical cable connector.
Regarding claim 15, Kuang et al discloses the first, second, third, and fourth signal conductors 21-24 are each receptacle conductors.
Regarding claim 16, Kuang et al discloses the housing 10 is configured to overhang an edge of a mounting substrate.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al.
	Regarding claim 3, it would have been an obvious matter of design to unevenly space the first wall and the opposed third wall of Kuang et al from the longitudinal centerline as this would not substantially affect the function thereof.
 	Regarding claim 13, it would have been an obvious matter of routine experimentation to form the first slot 120 and the second slot 140 of Kuang et al with different depths, to accommodate cards of different lengths.
Regarding claim 17, to form the housing 10 of Kuang et al with a height of approximately 1.7 mm to approximately 4 mm would have been an obvious matter of routine experimentation, depending on the space requirements of the particular application.
Claims 5-10, 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al as applied to claim 1 above, and further in view of Ju 7335062.
	Regarding claims 5 and 8, Ju (Figure 2) shows four slots (unnumbered), and to provide Kuang et al with four slots instead of two thus would have been obvious, to accommodate four cards.  To stagger each slot from the others is taught by Kuang et al.
Regarding claims 6 and 9, to space the first wall and the opposed third wall of Kuang et al (as modified by Ju) unevenly would have been an obvious matter of design not substantially affecting the function thereof.  
Regarding claims 7 and 10, Kuang et al, as noted above, discloses the first wall and the opposed third wall are evenly spaced from a longitudinal centerline. 
Regarding claims 18 and 23, the specific dimension are deemed to have been obvious matters of routine experimentation depending on the particular space requirements of a specific application. 
Regarding claim 19, Kuang et al discloses slots each having the same width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833